Response to Amendment
The amendment and corresponding arguments filed on 3/9/2021 have been entered.  Claims 1-18 have been amended.  No claims have been cancelled or added.  Claims 1-18 are currently pending in this application, with claims 1, 17 and 18 being independent.  This Action is made FINAL.

Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 14, 15, 17 and 18 are rejected under 35 U.S.C. 102(a2) as being anticipated by Grant, et al (US PG Publication 2018/0129645). 

	
	Regarding claim 1, Grant teaches
an information processing apparatus, comprising:
a control section configured to: 
extract information associated with movement of a user from a first message of a conversation history of the user
([0075] - A processor configured by an aspect of the present invention analyzes the text content of the message to determine recognize that the text content phrase, wherein searching user histories and database resources determining that "Beasley's" is the name of restaurant having a certain street address location),
calculate, based on a present location of the user, a first moving time to be spent on immediate movement of the user
([0083] - The configured processor may also consider traffic, weather, travel distances from originator and recipient locations and other factors in determining whether the sender or recipient may probably arrive at the specified location at the specified time, or in determining possible alternative times), and
generate proposal information associated with the movement based on whether the calculated first moving time satisfies a specific condition
([0083] - For example, in response to determining that a projected travel time for the originator or recipient to the meeting place from their place of employment exceeds a difference in time from the end of their work day to the specified meeting time, including as a function of current or projected traffic or weather conditions, the configured processor changes the input message text content to propose one or more alternative times that enable said originator or recipient to arrive timely at the proposed meeting place).

Regarding claim 2, Grant teaches the information processing apparatus according to claim 1, wherein
the first message comprises a keyword associated with the movement
([0075] - A processor configured by an aspect of the present invention determine that "Beasley's" is the name of restaurant having a certain street address location), 
the control section is further configured to:
determine, based on the specific condition, whether the calculated first moving time matches with a second moving time from a place corresponding to a destination location of the user
([0083] - For example, in response to determining that a projected travel time for the originator or recipient to the meeting place from their place of employment exceeds a difference in time from the end of their work day to the specified meeting time), and
generate an alert message for the user based on the determination that the calculated first moving time is different from the second moving time from the place corresponding to the destination location
([0083] - The configured processor changes the input message text content to propose one or more alternative times that enable said originator or recipient to arrive timely at the proposed meeting place).
Regarding claim 3, Grant teaches the information processing apparatus according to claim 2, wherein
the keyword related to the movement comprises a character string, and the character string indicates one of a start of the movement of the user or the user is in a middle of the movement
([0081] - An originator/sender generates a text message to a friend with the following text content: "let's meet at the Westdale Mall at 10 am." The configured processor monitor determines that the text content proposes a meeting time for today (defaulting to a current day if no other day or date is indicated) at 10 am at the location of the "Westdale Mall).

the control section is further configured to provide a proposal for a correction of at least one of a second message created by the user or a transmission, at an appropriate timing, of the second message created by the user, and the proposal is provided along with the alert message
([0083] - The configured processor changes the input message text content to propose one or more alternative times that enable said originator or recipient to arrive timely at the proposed meeting place).
Regarding claim 5, Grant teaches the information processing apparatus according to claim 4, wherein the control section is further configured to 
control, based on a selection of the transmission of the second message at the appropriate timing by the user, the transmission of the second message, created by the user, at a timing that allows the first moving time from the present location of the user to match with the second moving time from the place corresponding to the destination location of the user
([0083] - The configured processor changes the input message text content to propose one or more alternative times that enable said originator or recipient to arrive timely at the proposed meeting place).

the first moving time to be spent on the immediate movement comprises a third moving time to the destination location included in a movement history of the user, and the movement history is associated with the first message that was transmitted in past and matches a second message created by the user
([0075] - A processor configured by an aspect of the present invention analyzes the text content of the message to determine recognize that the text content phrase, wherein searching user histories and database resources determining that "Beasley's" is the name of restaurant having a certain street address location 
[0083] - The configured processor may also consider travel distances from originator and recipient locations and other factors in determining whether the sender or recipient may probably arrive at the specified location at the specified time, or in determining possible alternative times).
Regarding claim 7, Grant teaches the information processing apparatus according to claim 2, wherein
the place corresponding to the destination location of the user is a start point in a movement history of the user
([0083] - For example, in response to determining that a projected travel time for the originator or recipient to the meeting place from their place of employment exceeds a difference in time from the end of their work day to the specified meeting time), and
the movement history is associated with the first message that was transmitted in past and matches a second message created by the user
([0083] - The configured processor changes the input message text content to propose one or more alternative times that enable said originator or recipient to arrive timely at the proposed meeting place).
Regarding claim 8, Grant teaches the information processing apparatus according to claim 2, 
wherein the place corresponding to the destination location of the user is determined from schedule information
([0062] Selecting and presenting alternative locations or times at 110 and 112 may be in response to sender or recipient preferences.  .  Alternative times may be generated as aggregations or sets of nearest (in time) available times for the specified location), and 
the schedule information shared with a partner user with whom the user exchanges the first message 
(Alternative locations may be selected from groups of alternatives that share type or category data with the specified location (for example, other theaters showings the same movie or type or genre of movie)).
Regarding claim 9, Grant teaches the information processing apparatus according to claim 1, wherein
the control section is further configured to:
extract information associated with future movement from the first message exchanged between a plurality of users, to register the information associated with the future movement in a storage section as movement schedule information
([0076] – It will be apparent that the size of the reservation may be established by the total number of message sender and recipients, so that a group text to additional recipients will increment the party number used to secure the reservation, or to otherwise determine the availability),
determine based on destination location and a scheduled arrival time as the specific condition, whether the user will be able to arrive at the destination location by the scheduled arrival time, taking into consideration the first moving time from the present location of the user, the destination location and the scheduled arrival time are included in the registered movement schedule information
([0083] - The configured processor may also determine whether the sender or recipient may probably arrive at the specified location at the specified time and determine that a projected travel time for the originator or recipient to the meeting place from their place of employment exceeds a difference in time from the end of their work day to the specified meeting time), and
generate,  based on the determination that the user will not be able to arrive at the destination location by the scheduled arrival time the alert message for the user
([0083] - The configured processor changes the input message text content to propose one or more alternative times that enable said originator or recipient to arrive timely at the proposed meeting place).
Regarding claim 10, Grant teaches the information processing apparatus according to claim 9, wherein the control section is further configured to:
generate a third message based on the determination that the user will not be able to arrive at the destination location by the scheduled arrival time
([0083] - The configured processor may also determine that a projected travel time for the originator or recipient to the meeting place from their place of employment exceeds a difference in time from the end of their work day to the specified meeting time), and 
transmit the third message, the third message notifies a partner user that the user will be late for the scheduled arrival time
([0083] - The configured processor changes the input message text content to propose one or more alternative times that enable said originator or recipient to arrive timely at the proposed meeting place
(arrive at alternative/later time, since projected travel time for the originator or recipient to the meeting place from their place of employment exceeds a difference in time from the end of their work day to the specified meeting time)).
Regarding claim 11, Grant teaches the information processing apparatus according to claim 9, 
wherein, based on the determination that the user will not be able to arrive at the destination location by the scheduled arrival time, the control section is further configured to propose a change in scheduled time to a partner user and the user
([0083] - The configured processor changes the input message text content to propose one or more alternative times that enable said originator or recipient to arrive timely at the proposed meeting place).
Regarding claim 12, Grant teaches the information processing apparatus according to claim 11, wherein
the change in the scheduled time corresponds to change in reservation time at a shop, and the control section is further configured to request the shop to change the reservation time, based on the selection of the change in the reservation time and shop information included in the movement schedule information
([0080] - The configured processor may automatically make the restaurant reservation on behalf of the originator and recipient, including while confirming availability (such as through a reservation booking application), and then subsequently cancelling the reservation if the recipient or originator fail to approve or confirm the reservation, or it may make the reservation in response to confirmation from the originator or recipient).
Regarding claim 13, Grant teaches the information processing apparatus according to claim 12, wherein the control section is further configured to:
generate a fourth message to notify the change in the reservation time based on the change in the reservation time is possible, and send  the fourth message to the user and the partner user
([0080] - The configured processor may automatically make the restaurant reservation on behalf of the originator and recipient and then subsequently may make the reservation in response to confirmation from the originator or recipient).
Regarding claim 14, Grant teaches the information processing apparatus according to claim 1, 
wherein, in response to a second message from a partner user associated with at least one of present movement or future movement
([0058] - The configured processor drives a graphic display to present the alternative message to a reviewer (the indicated recipient of the message) for selection of one of the alternative times or locations), the control section is further configured to:
generate a third message based on the calculated first moving time and a user state, and transmit the third message to the partner user
([0060] - Alternative meeting locations and times may be iteratively generated as a function of forum availability, and reviewed and accepted or declined by the reviewer until the reviewer is satisfied and the configured processor forwards the message to the recipient).
Regarding claim 15, Grant teaches the information processing apparatus according to claim 14, wherein the control section is further configured to:
estimate a destination location of the user, and calculate a second moving time to the estimated destination location, the destination location is estimated based on at least one of 
a present location of the partner user, 
an attribute of the partner user
([0083] - The configured processor may also determine that a projected travel time for the originator or recipient to the meeting place from their place of employment exceeds a difference in time from the end of their work day to the specified meeting time), 

schedule information of the user
([0083] - The configured processor may also determine that a projected travel time for the originator or recipient to the meeting place from their place of employment exceeds a difference in time from the end of their work day to the specified meeting time).
Regarding claim 16, Grant teaches the information processing apparatus according to claim 9, 
wherein, upon the determination that the user will not be able to arrive at the destination location by the scheduled arrival time
([0060] - Alternative meeting locations and times may be iteratively generated as a function of forum availability, and reviewed and accepted or declined by the reviewer until the reviewer is satisfied and the configured processor forwards the message to the recipient 
[0083] - In response to determining that a projected travel time for the originator to the meeting place from their place of employment exceeds a difference in time from the end of their work day to the specified meeting time
(recipient receives forwarded message from originator with alternative time proposals (see [0060}, where these may be sent when the originator will not arrive in time to meeting, based on location)),

present an option for an extension time as a candidate for a reply, generate the reply based on the selected extension time, and transmit the reply to notify a partner user that the user will be late for the scheduled arrival time
([0083] - The configured processor changes the input message text content to propose one or more alternative times that enable said originator or recipient to arrive timely at the proposed meeting place).

Regarding claim 17, Grant teaches an information processing method, comprising:
extracting information associated with movement of a user from a first message of a conversation history of the user
([0075] - A processor configured by an aspect of the present invention analyzes the text content of the message to determine recognize that the text content phrase, wherein searching user histories and database resources determining that "Beasley's" is the name of restaurant having a certain street address location),
calculate, based on a present location of the user, a first moving time to be spent on immediate movement of the user
([0083] - The configured processor may also consider traffic, weather, travel distances from originator and recipient locations and other factors in determining whether the sender or recipient may probably arrive at the specified location at the specified time, or in determining possible alternative times), and
generate proposal information associated with the movement based on whether the calculated first moving time satisfies a specific condition
([0083] - For example, in response to determining that a projected travel time for the originator or recipient to the meeting place from their place of employment exceeds a difference in time from the end of their work day to the specified meeting time, including as a function of current or projected traffic or weather conditions, the configured processor changes the input message text content to propose one or more alternative times that enable said originator or recipient to arrive timely at the proposed meeting place).

Regarding claim 18, Grant teaches a non-transitory computer-readable medium having stored thereon, computer executable-instructions that, when executed by a processor, cause the processor to execute operations, the operations comprising:
extracting information associated with movement of a user from a message of a conversation history of the user
([0075] - A processor configured by an aspect of the present invention analyzes the text content of the message to determine recognize that the text content phrase, wherein searching user histories and database resources determining that "Beasley's" is the name of restaurant having a certain street address location),
calculating, based on a present location of the user, moving time to be spent on immediate movement of the user
([0083] - The configured processor may also consider traffic, weather, travel distances from originator and recipient locations and other factors in determining whether the sender or recipient may probably arrive at the specified location at the specified time, or in determining possible alternative times), and
generating proposal information associated with the movement based on whether the calculated moving time satisfies a specific condition
([0083] - For example, in response to determining that a projected travel time for the originator or recipient to the meeting place from their place of employment exceeds a difference in time from the end of their work day to the specified meeting time, including as a function of current or projected traffic or weather conditions, the configured processor changes the input message text content to propose one or more alternative times that enable said originator or recipient to arrive timely at the proposed meeting place).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached on M-F between 10 am and 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.

 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK E DONADO/Examiner, Art Unit 2641


/CHARLES N APPIAH/           Supervisory Patent Examiner, Art Unit 2641